              Case 7:20-cv-04132-CS Document 80 Filed 02/02/21 Page 1 of 2




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
---------------------------------------------------------------------- X                        C as e N o. : 2 0-c v - 0 4 1 3 2-C S
ALLST ATEI N S U RA N CE C O MP A N Y

                                                     P l ai ntiff,                              DEF A ULT J U D G ME NT
                                                                                                a g ai nst D ef e n d a nts P erli k
             -a g ai nst -                                                                      a n d S u o o nl y

VI T A LI T Y P H Y SI CI A N S G R O U P P R A C TI C E P. C., a / k/ a
VI T A LI T Y P S Y C HI A T R Y G R O U P, MI T C H E L L
C A BI S U D O, S E A N C A V A N A U G H, P A T RI CI A
M U R P H Y, J A N E D O E, a fi ctiti o us n a m e, S A R A H
P E R LI K, J E S SI C A S C H A E F E R , DA NI E L L E S E MI S A
a n d J E S S A L Y N S U O,

                                             D ef e n d a n ts.
---------------------------------------------------------------------X


          T his a cti o n h a vi n g b e e n c o m m e n c e d o n M a y 2 9, 2 0 2 0 b y t h e fili n g of t h e S u m m o ns a n d

C o m pl ai nt, a n d a c o p y of t h e S u m m o ns a n d C o m pl ai nt h a vi n g b e e n p ers o n all y s er v e d o n

d ef e n d a nt, S A R A H P E R LI K, b y p ers o n all y s er vi n g P a m el a P erli k ( m ot h er) o n J u n e 2 6, 2 0 2 0,

a n d a pr o of of s er vi c e h a vi n g b e e n fil e d o n J ul y 8, 2 0 2 0, a n d t h e d ef e n d a nt, S A R A H P E R LI K,

n ot h a vi n g a ns w er e d t h e C o m pl ai nt, a n d t h e ti m e f or a ns w eri n g of t h e C o m pl ai nt h a vi n g e x pir e d,

and

          T h at, a n A m e n d e d S u m m o ns a n d C o m pl ai nt w as fil e d o n S e pt e m b er 2 3, 2 0 2 0, a n d w as

s er v e d o n d ef e n d a nt, S A R A H P E R LI K , b y affi xi n g t o d o or o n O ct o b er 6, 2 0 2 0 a n d b y m aili n g

o n O ct o b er 8, 2 0 2 0, a n d pr o of of s er vi c e h a vi n g b e e n fil e d o n O ct o b er 1 3, 2 0 2 0, a n d t h e

d ef e n d a nt, S A R A H P E R LI K , n ot h a vi n g a ns w er e d t h e A m e n d e d C o m pl ai nt, a n d t h e ti m e f or

a ns w eri n g t h e A m e n d e d C o m pl ai nt h a vi n g e x pir e d, a n d

          T h at , a n A m e n d e d S u m m o ns a n d C o m pl ai nt a d di n g d ef e n d a nt, J E S S A L Y N S U O , w as

fil e d o n S e pt e m b er 2 3, 2 0 2 0, a n d a c o p y of t h e A m e n d e d S u m m o ns a n d C o m pl ai nt h a vi n g b e e n
               Case 7:20-cv-04132-CS Document 80 Filed 02/02/21 Page 2 of 2




p ers o n all y s er v e d o n d ef e n d a nt, J E S S A L Y N S U O , b y p ers o n all y s er vi n g R as h e e n Vi ns o n

(si g nifi ca nt ot h er) o n O ct o b er 1, 2 0 2 0, a n d b y m aili n g o n O ct o b er 5, 2 0 2 0, a n d pr o of of s er vi c e

h a vi n g b e e n fil e d o n O ct o b er 1 3, 2 0 2 0, a n d t h e d ef e n d a nt n ot h a vi n g a ns w er e d t h e A m e n d e d

C o m pl ai nt, a n d t h e ti m e f or a ns w eri n g t h e C o m pl ai nt h a vi n g e x pir e d, it is

           O R D E R E D, A DJ U D G E D A N D D E C R E E D t h at Pl ai ntiff’s M oti o n f or D ef a ult

J u d g m e nt a g ai nst S A R A H P E R LI K a n d J E S S A L Y N S U O , o n t h e gr o u n ds t h at D ef e n d a nts,

S A R A H P E R LI K a n d J E S S A L Y N S U O , h a v e f ail e d t o a p p e ar or d ef e n d t h e C o m pl ai nt of

Pl ai ntiff , b e G R A N T E D, t h er e b ei n g n o o bj e cti o n t o t h e e ntr y of J u d g m e nt, t h e C o urt fi n ds g o o d

c a us e t o gr a nt t h e m oti o n.

          T h e Distri ct C o urt Cl er k is h er e b y dir e ct e d t o e nt er t his J u d g m e nt of D ef a ult a g ai nst

S A R A H P E R LI K a n d J E S S A L Y N S U O .


                                                                                                                              2/ 2/ 2 1

                                                      _____________________________________
                                                                       H o n or a bl e C a t h y S ei b el
                                                            U nit e d St at es Distri ct C o u rt J ud g e
